Citation Nr: 0928125	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-34 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 25, 2002, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, in relevant part, increased the rating for the 
Veteran's posttraumatic stress disorder (PTSD) from 50 to 70 
percent and concurrently granted a TDIU, both awards 
retroactively effective from June 25, 2002, the date of 
receipt of her claim for a higher rating for her PTSD.

In December 2005, the Board denied the Veteran's claim for an 
earlier effective date for the TDIU (she did not appeal the 
effective date assigned for the higher 70 percent rating for 
her PTSD).  She appealed the Board's decision concerning the 
effective date for her TDIU claim to the U. S. Court of 
Appeals for Veterans Claims (Court).  In a January 2008 
memorandum decision, the Court remanded this case for further 
adjudication so the Board could consider, in the first 
instance, whether a grant of a TDIU under 38 C.F.R. § 4.16(b) 
(an extra-schedular evaluation) would allow an effective date 
earlier than June 25, 2002.  The Court did not vacate the 
Board's December 2005 decision to the extent it had denied 
the TDIU claim alternatively under § 4.16(a), etc., so the 
Board's decision to that limited extent still stands absent 
any indication from the Court to the contrary.  The Board 
therefore will not repeat that portion of the analysis.

In June 2008, to comply with the directives specified in the 
Court's memorandum decision, the Board remanded this case to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.

The Remand and Rating Development Team in Huntington, West 
Virginia, has since completed the additional development 
requested and continued to deny the claim, as indicated in a 
May 2009 supplemental statement of the case (SSOC).  So this 
case is once again before the Board for the further 
adjudication under 38 C.F.R. § 4.16(b) that the Court has 
indicated is also necessary to deciding this appeal.

There is one other preliminary point worth mentioning.  In 
September 2008 the Veteran submitted a VA Form 21-22a 
attempting to appoint R. Edward Bates, an attorney, as her 
representative in this appeal.  VA's General Counsel, 
however, already had canceled Mr. Bates' accreditation to 
practice before VA effective July 28, 2003.  So he is no 
longer recognized as an authorized representative.
When the Board previously adjudicated the Veteran's claim in 
December 2005, she was represented by another private 
attorney, Mr. Richard A. LaPointe.  See an earlier dated VA 
Form 21-22a, from June 2002, making this appointment.  
However, as the Board indicated when sending the Veteran a 
letter in April 2008, Mr. LaPointe had since advised VA that 
he was retiring from the practice of law, so he could no 
longer be recognized as her designated representative.  She 
has not made any other designation, except for Mr. Bates, 
who, as mentioned, is no longer authorized to represent 
Veterans in claims with VA.


FINDINGS OF FACT

Prior to June 25, 2002, the record does not establish the 
Veteran was unable to obtain and maintain substantially 
gainful employment on account of 
service-connected disability - namely her PTSD, or that this 
condition created an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 25, 2002, for the grant of a TDIU.  38 U.S.C.A. §§ 1155, 
5101, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.157, 3.321, 3.340, 3.341, 3.400, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in June and 
September 2002 and June and August 2008, the RO and AMC 
advised the Veteran of the evidence needed to substantiate 
her claim and explained what evidence VA was obligated to 
obtain or to assist her in obtaining and what information or 
evidence she was responsible for providing.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For a claim, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that she submit any evidence 
in her possession that might substantiate her claim.  See 73 
FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the June and August 2008 
letters also informed The Veteran of the downstream 
disability rating and effective date elements of her claim - 
keeping in mind her claim arose in the context of her trying 
to establish her entitlement to a higher rating for her 
service-connected PTSD and a TDIU, both since granted, 
resulting in her appealing the effective date assigned for 
her TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  See also Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating that in a case involving a claim for an earlier 
effective date, proper VCAA notice also includes apprising 
the Veteran that evidence of an earlier-filed claim is needed 
to substantiate the claim for an earlier effective date).  
Consider, as well, that the RO issued those June and 
September 2002 VCAA notice letters prior to initially 
adjudicating her claim in December 2002, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  And since providing the additional 
VCAA notice in June and August 2008, the AMC has gone back 
and readjudicated her claim in the May 2009 SSOC - including 
considering any additional evidence received in response to 
that additional VCAA notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate or incomplete, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Moreover, in cases, as here, where the claim arose in another 
context, namely, the Veteran trying to establish her 
underlying entitlement to a higher rating for her service-
connected PTSD and a TDIU, both, again, since granted, and 
she has appealed a downstream issue, like here the effective 
date assigned for the TDIU, her initial underlying claim has 
been more than substantiated - it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
intended purpose of the notice has been fulfilled.  Goodwin 
v. Peake, 22 Vet App 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thereafter, 
once a notice of disagreement (NOD) has been filed, for 
example contesting a downstream issue such as the effective 
date assigned for the award, the notice requirements of 38 
U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Appellant, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  In any 
event, here, as mentioned, the AMC sent the Veteran Dingess 
letters in June and August 2009 concerning the downstream 
effective date element of her claim.

In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided).  38 C.F.R. § 20.1102.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records and VA medical records.  She 
has not contended that any additional evidence remains 
outstanding.  Indeed, to the contrary, she indicated in her 
September 2008 response to her VCAA notice that she had no 
other information or evidence to give VA to substantiate her 
claim.  She therefore asked for a decision on her claim 
as soon as possible.  So, under these circumstances, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its June 2008 remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).

II.  Entitlement to an Effective Date Earlier than June 25, 
2002 for the TDIU

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).

A TDIU claim is a claim for increased compensation and, 
therefore, the effective date rules for increased 
compensation claims apply to a TDIU claim.  Hurd v. West, 13 
Vet. App. 449 (2000).  The pertinent criteria for the 
effective date of an award for an increase in compensation 
are found in 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. §§ 3.400(o)(1), 3.400(o)(2).



In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court 
discussed the three possible effective dates that may be 
assigned for an increase in compensation depending on the 
facts of the case:  

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) 
(38 C.F.R. § 3.400(o)(2)).

All Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16.  A finding of total disability is 
appropriate when there is present any impairment of mind or 
body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).



If the Veteran's service-connected disability or disabilities 
do not satisfy these threshold minimum percentage 
requirements of § 4.16(a), then § 4.16(b) provides that 
Veterans may have their cases submitted to the Director of 
Compensation and Pension Service for extra-schedular 
consideration if the RO determines the Veteran is 
unemployable by reason of his service-connected disability.

In this case, the December 2002 rating decision at issue 
increased the Veteran's disability rating for PTSD (her only 
service-connected disability at that time and even now) from 
50 to 70 percent and granted a TDIU, too, both retroactively 
effective from June 25, 2002, the date of receipt of her 
claim.  And while she has appealed the effective date of her 
TDIU, she did not appeal the effective date for the 70 
percent rating for her PTSD.  So prior to June 25, 2002, she 
did not have a sufficient rating for her PTSD for 
consideration of a TDIU under § 4.16(a), because it was not 
until June 25, 2002 that the rating for her PTSD was 
increased to above the required 60-percent level (from 50 to 
70 percent), keeping in mind that this is her only service-
connected disability.  See Canady v. Nicholson, 20 Vet. App. 
393 (2006) (holding that, as a matter of law, the effective 
date for a TDIU cannot be earlier than the effective date of 
an award for the related service-connected disability).

But as also already alluded to (and the reason the Court 
directed further adjudication of the claim), in exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or to the Director of Compensation and Pension Service for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  The 
provisions of 38 C.F.R. § 4.16(b) also allow for this special 
extra-schedular consideration when, as here, the Veteran did 
not have a sufficient rating to warrant consideration under 
§ 4.16(a).

The Veteran contends she became too disabled to work in 1998.  
See her June 2002 TDIU application.  And the report of her 
contemporaneous December 2002 VA C&P Exam indicates she had 
not been gainfully employed "for several years."  However, 
concerning the reason for her lack of gainful employment, 
this report provides that after leaving military service she 
had worked at the same place of employment for 14 years, but 
that her employment was interrupted due to her alcohol abuse 
- which also had led to her being hospitalized several times 
at a VA medical center.  She is not, however, service 
connected for an alcohol abuse disorder - including as a 
symptom or manifestation of her PTSD.  This is important to 
point out because direct service connection for a disability 
that is a result of a claimant's abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims, as 
here, filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is only a very limited exception to this general rule.  
In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit Court held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol/drug abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol/drug abuse during service.  Id., at 
1376.  But the Federal Circuit Court further held that there 
can be service connection for compensation for an 
alcohol/drug abuse disability acquired as secondary to, or as 
a symptom of, a non-willful misconduct, service-connected 
disability (like, here, PTSD).  But in further clarifying 
this, the Federal Circuit Court explained that Veterans may 
only recover in this limited instance if they can "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder."  Id., at 1381.  An award of compensation on such a 
basis would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a Veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.

Here, though, again, the Veteran does not have a service-
connected disability, namely PTSD, which includes alcohol or 
drug abuse as one of its attendant symptoms.

Moreover, the record also includes a March 2001 
psychologist's note indicating the Veteran was still working 
as of that date - contrary to what she told the December 
2002 VA C&P examiner.  The fact that she was working in 2001, 
the year prior to that December 2002 VA C&P examination, goes 
against any notion that she had not been gainfully employed 
"for several years."  See, e.g., Curry v. Brown, 7 Vet. 
App. 59 (1994) (contemporaneous evidence has greater 
probative value than a history as reported by the Veteran, 
especially when unsubstantiated); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (a showing of interest or of 
inconsistent statements can impeach the credibility of a 
witness); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(while interest in the outcome of a proceeding "may affect 
the credibility of testimony, it does not affect competency 
to testify").

And so, although, as of June 25, 2002, and the year prior, 
the Veteran's PTSD may have been affecting, even 
substantially, her ability to work a substantially gainful 
job, this level of impairment is already contemplated by the 
applicable schedular criteria so that consideration on an 
extra-schedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  There also is no evidence 
indicating the Veteran's PTSD required frequent, as opposed 
to occasional, hospitalization.  See Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993) (holding that the Board was required to 
consider extra-schedular entitlement under 38 C.F.R. § 
3.321(b)(1) where the record contains evidence the Veteran's 
disability required frequent hospitalizations and bed rest 
interfering with employability).  Rather, most, albeit not 
all, of the evaluation and treatment of her PTSD has been on 
an outpatient basis, not as an inpatient.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).

Accordingly, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an effective date earlier than 
June 25, 2002, for the grant of TDIU benefits.  And as the 
preponderance of the evidence is against her claim, there is 
no reasonable doubt to resolve in her favor, and her claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claim for an effective date earlier than June 25, 2002, 
for the grant of a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


